Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the parent Application No. JP2019-020409, has been filed on 03/05/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2021 and 01/31/2020 are being considered by the examiner.

Double Patenting
Claim 1-12 of this application is patentably indistinct from claim 1-10 of Application No.16777887. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant Application # 16777888
Co-Pending Application # 16777887
1. A state determination device for determining an operating state of an industrial machine, the state determination device comprising: 
a data acquisition unit configured to acquire data on the industrial machine; 
a learning data extraction unit configured to create a plurality of pieces of partial time-series data obtained by sliding time-series data on physical quantities out of the data on the industrial machine in the direction of a time axis, based on the data on the industrial machine acquired by the data acquisition unit, and extract a plurality of pieces of data for learning including the plurality of pieces of partial time-series data; and 
a learning unit configured to perform machine learning using the learning data extracted by the learning data extraction unit, thereby generating a learning model.
1. A state determination device for determining an operating state of an industrial machine, the state determination device comprising: 
a data acquisition unit configured to acquire data on the industrial machine; 
an extraction condition storage unit configured to store an extraction condition for extracting data used for processing related to machine learning from the data acquired by the data acquisition unit; 
a learning data extraction unit configured to extract the data used for the processing related to the machine learning, out of the data acquired by the data acquisition unit, according to the extraction condition stored by the extraction condition storage unit; and 
a machine learning device configured to execute the processing related to the machine learning using the data extracted by the learning data extraction unit.
2. The state determination device according to claim 1, wherein the machine learning device comprises a learning unit configured to perform the machine learning using the data extracted by the learning data extraction unit, thereby generating a learning model.
2. The state determination device according to claim 1, further comprising an estimation unit configured to perform estimation of the operating state of the industrial machine using the learning model generated by the learning unit.
4. an estimation unit configured to perform estimation of the state of the industrial machine using the learning model, based on the data extracted by the learning data extraction unit.
3. The state determination device according to claim 1, further comprising an extraction condition storage unit configured to store conditions for the learning data extraction unit to extract the plurality of pieces of learning data, including the plurality of pieces of partial time-series data obtained by sliding the time-series data in the time axis direction, as the number of pieces of data within a range of a predetermined time duration or time-series data.
1. an extraction condition storage unit configured to store an extraction condition for extracting data used for processing related to machine learning from the data acquired by the data acquisition unit; 

4. The state determination device according to claim 1, wherein the industrial machine is an injection molding machine, and the time-series data acquired by the data acquisition unit include at least one of pieces of information for identifying a mold closing process, mold clamping process, injection process, packing process, metering process, mold opening process, ejection process, cycle start, and cycle end, as molding processes of the injection molding machine, and includes at least one of pieces of information including the current, voltage, torque, position, speed, and acceleration of a motor for driving the injection molding machine, and a pressure, temperature, flow rate, and flow velocity related to a molding operation of the injection molding machine.
8. The state determination device according to claim 1, wherein the industrial machine is an injection molding machine, and the data acquired by the learning data extraction unit include at least one of pieces of information including information for identifying an in-operation state, stop state, temperature rising state, completion of temperature rising, mold change state, completion of mold change, alarming state, or production completion state, indicative of a machine state of the injection molding machine, information for identifying the occurrence of change of an injection condition, packing condition, metering condition, mold opening/closing condition, ejection condition, or temperature condition, representative of an operational state of the injection molding machine, and information for identifying a mold closing process, mold clamping process, injection process, packing process, metering process, mold opening process, ejection process, or standby process, as a molding process of the injection molding machine.
5. The state determination device according to claim 1, wherein the learning unit is supervised learning, unsupervised learning, and/or reinforcement learning.
The state determination device according to claim 2, wherein the learning unit performs at least one of machine learning modes including supervised learning, unsupervised learning, and reinforcement learning.
6. The state determination device according to claim 1, wherein the physical quantities of the time-series data acquired by the data acquisition unit include at least one of physical quantities that a plurality of industrial machines connected by a wired/wireless network have.
9. The state determination device according to claim 1, wherein the data acquired by the data acquisition unit include at least one of data acquired from a plurality of industrial machines connected by a wired/wireless network.
7. The state determination device according to claim 2, wherein the estimation unit estimates an abnormality degree related to the operating state of the industrial machine, and the state determination device displays a warning message on a display device if a predetermined threshold is exceeded by the abnormality degree estimated by the estimation unit.
5. The state determination device according to claim 4, wherein the estimation unit estimates an abnormality degree related to the operating state of the industrial machine, and the state determination device displays a warning message on a display device if a predetermined threshold is exceeded by the abnormality degree estimated by the estimation unit.
8. The state determination device according to claim 2, wherein the estimation unit estimates an abnormality degree related to the operating state of the industrial machine, and the state determination device displays a warning icon on a display device if a predetermined threshold is exceeded by the abnormality degree estimated by the estimation unit.
6. The state determination device according to claim 4, wherein the estimation unit estimates an abnormality degree related to the operating state of the industrial machine, and the state determination device displays a warning icon on a display device if a predetermined threshold is exceeded by the abnormality degree estimated by the estimation unit.
9. The state determination device according to claim 2, wherein the estimation unit estimates an abnormality degree related to the operating state of the industrial machine, and the state determination device outputs at least one of commands for suspension of operation, deceleration, and restriction of the torque of a motor to the industrial machine.
7. The state determination device according to claim 4, wherein the estimation unit estimates an abnormality degree related to the operating state of the industrial machine, and the state determination device outputs at least one of commands for suspension of operation, deceleration, and restriction of the torque of a motor to the industrial machine.
10. The state determination device according to claim 1, wherein a motor for driving the industrial machine is an electric motor, oil-hydraulic cylinder, oil-hydraulic motor, or air motor, and a transmission mechanism for driving the industrial machine includes a ball screw, gear, pulley and/or belt.

11. A state determination method for determining an operating state of an industrial machine, the state determination method comprising: 
a data acquisition step for acquiring data on the industrial machine; 
a learning data extraction step for creating a plurality of pieces of partial time-series data obtained by sliding time-series data on physical quantities out of the data on the industrial machine in the direction of a time axis, based on the data on the industrial machine acquired in the data acquisition step, and extracting a plurality of pieces of data for learning including the plurality of pieces of partial time-series data; and 
a learning step for performing machine learning using the learning data extracted in the learning data extraction step, thereby generating a learning model.
1. A state determination device for determining an operating state of an industrial machine, the state determination device comprising: 
a data acquisition unit configured to acquire data on the industrial machine; 
an extraction condition storage unit configured to store an extraction condition for extracting data used for processing related to machine learning from the data acquired by the data acquisition unit; 
a learning data extraction unit configured to extract the data used for the processing related to the machine learning, out of the data acquired by the data acquisition unit, according to the extraction condition stored by the extraction condition storage unit; and 
a machine learning device configured to execute the processing related to the machine learning using the data extracted by the learning data extraction unit.
2. The state determination device according to claim 1, wherein the machine learning device comprises a learning unit configured to perform the machine learning using the data extracted by the learning data extraction unit, thereby generating a learning model.
12. The state determination method according to claim 11, further comprising an estimation step for performing estimation of the operating state of the industrial machine using the learning model generated in the learning step.
4. an estimation unit configured to perform estimation of the state of the industrial machine using the learning model, based on the data extracted by the learning data extraction unit.


Claim 1-9 and 11-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of co-pending Application No. 16777888 in view of Motegi (US20210319368A1). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of the instant application recites similar limitations as claim 2 (which includes the limitation of the parent claim 1) of the co-pending application. The difference between instant application and the co-pending application is that while the co-pending application claim 1 recites, “a learning data extraction unit configured to extract the data” it doesn’t recite “a learning data extraction unit configured to create a plurality of pieces of partial time-series data obtained by sliding time-series data on physical quantities out of the data on the industrial machine in the direction of a time axis, based on the data on the industrial machine acquired by the data acquisition unit, and extract a plurality of pieces of data for learning including the plurality of pieces of partial time-series data”. Therefore the learning data extracted is not claimed to be partial time-series data and the data acquired from the industrial machine is not claimed to be time series data. Motegi in ¶0031 teaches, “The extraction unit 12 reads extraction source data stored in the accumulated data storage unit 21 from the accumulated data storage unit 21, and extracts learning data from the extraction source data based on the extraction condition.” ¶0026 teaches, “The extraction source data includes a plurality of data sets” and “Each of the plurality of data sets includes time information indicating a time at which the data set is acquired”. ¶0063 teaches, “The update unit 16 sequentially acquires a plurality of data sets from the machine system 2” and ¶0063-¶0064 teaches updating extraction source data using this data set. Since the data is acquired sequentially and since the data set includes time information the data is a sliding time series data. One of ordinary skill in the art can modify the claim 2 of the co-pending application in view of Motegi to recite the extracted data and the learning data are time-series data. One would have been motivated to do so because extracting machine data in time series format is known in the art as evident by Motegi. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Claim 2 (which includes the limitation of the parent claim 1) of the instant application recites similar limitations as claim 4 (which includes the limitation of the parent claim 1) of the co-pending application. The difference between instant application and the co-pending application is that while the co-pending application claim 1 recites, “a learning data extraction unit configured to extract the data” it doesn’t recite “a learning data extraction unit configured to create a plurality of pieces of partial time-series data obtained by sliding time-series data on physical quantities out of the data on the industrial machine in the direction of a time axis, based on the data on the industrial machine acquired by the data acquisition unit, and extract a plurality of pieces of data for learning including the plurality of pieces of partial time-series data”. Therefore the learning data extracted is not claimed to be partial time-series data and the data acquired from the industrial machine is not claimed to be time series data. Motegi in ¶0031 teaches, “The extraction unit 12 reads extraction source data stored in the accumulated data storage unit 21 from the accumulated data storage unit 21, and extracts learning data from the extraction source data based on the extraction condition.” ¶0026 teaches, “The extraction source data includes a plurality of data sets” and “Each of the plurality of data sets includes time information indicating a time at which the data set is acquired”. ¶0063 teaches, “The update unit 16 sequentially acquires a plurality of data sets from the machine system 2” and ¶0063-¶0064 teaches updating extraction source data using this data set. Since the data is acquired sequentially and since the data set includes time information the data is a sliding time series data. One of ordinary skill in the art can modify the claim 2 of the co-pending application in view of Motegi to recite the extracted data and the learning data are time-series data. One would have been motivated to do so because extracting machine data in time series format is known in the art as evident by Motegi. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3 (which includes the limitation of the parent claim 1) of the instant application recites similar limitations as claim 2 (which includes the limitation of the parent claim 1) of the co-pending application. The difference between instant application and the co-pending application is that while the co-pending application claim 1 recites, “a learning data extraction unit configured to extract the data” it doesn’t recite “a learning data extraction unit configured to create a plurality of pieces of partial time-series data obtained by sliding time-series data on physical quantities out of the data on the industrial machine in the direction of a time axis, based on the data on the industrial machine acquired by the data acquisition unit, and extract a plurality of pieces of data for learning including the plurality of pieces of partial time-series data”. Therefore the learning data extracted is not claimed to be partial time-series data and the data acquired from the industrial machine is not claimed to be time series data. Motegi in ¶0031 teaches, “The extraction unit 12 reads extraction source data stored in the accumulated data storage unit 21 from the accumulated data storage unit 21, and extracts learning data from the extraction source data based on the extraction condition.” ¶0026 teaches, “The extraction source data includes a plurality of data sets” and “Each of the plurality of data sets includes time information indicating a time at which the data set is acquired”. ¶0063 teaches, “The update unit 16 sequentially acquires a plurality of data sets from the machine system 2” and ¶0063-¶0064 teaches updating extraction source data using this data set. Since the data is acquired sequentially and since the data set includes time information the data is a sliding time series data. One of ordinary skill in the art can modify the claim 2 of the co-pending application in view of Motegi to recite the extracted data and the learning data are time-series data. One would have been motivated to do so because extracting machine data in time series format is known in the art as evident by Motegi. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4 (which includes the limitation of the parent claim 1) of the instant application recites similar limitations as claim 8 (which includes the limitation of the parent claim 1) of the co-pending application. The difference between instant application and the co-pending application is that while the co-pending application claim 1 recites, “a learning data extraction unit configured to extract the data” it doesn’t recite “a learning data extraction unit configured to create a plurality of pieces of partial time-series data obtained by sliding time-series data on physical quantities out of the data on the industrial machine in the direction of a time axis, based on the data on the industrial machine acquired by the data acquisition unit, and extract a plurality of pieces of data for learning including the plurality of pieces of partial time-series data”. Therefore the learning data extracted is not claimed to be partial time-series data and the data acquired from the industrial machine is not claimed to be time series data. Motegi in ¶0031 teaches, “The extraction unit 12 reads extraction source data stored in the accumulated data storage unit 21 from the accumulated data storage unit 21, and extracts learning data from the extraction source data based on the extraction condition.” ¶0026 teaches, “The extraction source data includes a plurality of data sets” and “Each of the plurality of data sets includes time information indicating a time at which the data set is acquired”. ¶0063 teaches, “The update unit 16 sequentially acquires a plurality of data sets from the machine system 2” and ¶0063-¶0064 teaches updating extraction source data using this data set. Since the data is acquired sequentially and since the data set includes time information the data is a sliding time series data. One of ordinary skill in the art can modify the claim 2 of the co-pending application in view of Motegi to recite the extracted data and the learning data are time-series data. One would have been motivated to do so because extracting machine data in time series format is known in the art as evident by Motegi. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5 (which includes the limitation of the parent claim 1) of the instant application recites similar limitations as claim 3 (which includes the limitation of the parent claim 2 and 1) of the co-pending application. The difference between instant application and the co-pending application is that while the co-pending application claim 1 recites, “a learning data extraction unit configured to extract the data” it doesn’t recite “a learning data extraction unit configured to create a plurality of pieces of partial time-series data obtained by sliding time-series data on physical quantities out of the data on the industrial machine in the direction of a time axis, based on the data on the industrial machine acquired by the data acquisition unit, and extract a plurality of pieces of data for learning including the plurality of pieces of partial time-series data”. Therefore the learning data extracted is not claimed to be partial time-series data and the data acquired from the industrial machine is not claimed to be time series data. Motegi in ¶0031 teaches, “The extraction unit 12 reads extraction source data stored in the accumulated data storage unit 21 from the accumulated data storage unit 21, and extracts learning data from the extraction source data based on the extraction condition.” ¶0026 teaches, “The extraction source data includes a plurality of data sets” and “Each of the plurality of data sets includes time information indicating a time at which the data set is acquired”. ¶0063 teaches, “The update unit 16 sequentially acquires a plurality of data sets from the machine system 2” and ¶0063-¶0064 teaches updating extraction source data using this data set. Since the data is acquired sequentially and since the data set includes time information the data is a sliding time series data. One of ordinary skill in the art can modify the claim 2 of the co-pending application in view of Motegi to recite the extracted data and the learning data are time-series data. One would have been motivated to do so because extracting machine data in time series format is known in the art as evident by Motegi. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6 (which includes the limitation of the parent claim 1) of the instant application recites similar limitations as claim 9 (which includes the limitation of the parent claim 1) of the co-pending application. The difference between instant application and the co-pending application is that while the co-pending application claim 1 recites, “a learning data extraction unit configured to extract the data” it doesn’t recite “a learning data extraction unit configured to create a plurality of pieces of partial time-series data obtained by sliding time-series data on physical quantities out of the data on the industrial machine in the direction of a time axis, based on the data on the industrial machine acquired by the data acquisition unit, and extract a plurality of pieces of data for learning including the plurality of pieces of partial time-series data”. Therefore the learning data extracted is not claimed to be partial time-series data and the data acquired from the industrial machine is not claimed to be time series data. Motegi in ¶0031 teaches, “The extraction unit 12 reads extraction source data stored in the accumulated data storage unit 21 from the accumulated data storage unit 21, and extracts learning data from the extraction source data based on the extraction condition.” ¶0026 teaches, “The extraction source data includes a plurality of data sets” and “Each of the plurality of data sets includes time information indicating a time at which the data set is acquired”. ¶0063 teaches, “The update unit 16 sequentially acquires a plurality of data sets from the machine system 2” and ¶0063-¶0064 teaches updating extraction source data using this data set. Since the data is acquired sequentially and since the data set includes time information the data is a sliding time series data. One of ordinary skill in the art can modify the claim 2 of the co-pending application in view of Motegi to recite the extracted data and the learning data are time-series data. One would have been motivated to do so because extracting machine data in time series format is known in the art as evident by Motegi. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7 (which includes the limitation of the parent claim 2 and 1) of the instant application recites similar limitations as claim 5 (which includes the limitation of the parent claim 1) of the co-pending application. The difference between instant application and the co-pending application is that while the co-pending application claim 1 recites, “a learning data extraction unit configured to extract the data” it doesn’t recite “a learning data extraction unit configured to create a plurality of pieces of partial time-series data obtained by sliding time-series data on physical quantities out of the data on the industrial machine in the direction of a time axis, based on the data on the industrial machine acquired by the data acquisition unit, and extract a plurality of pieces of data for learning including the plurality of pieces of partial time-series data”. Therefore the learning data extracted is not claimed to be partial time-series data and the data acquired from the industrial machine is not claimed to be time series data. Motegi in ¶0031 teaches, “The extraction unit 12 reads extraction source data stored in the accumulated data storage unit 21 from the accumulated data storage unit 21, and extracts learning data from the extraction source data based on the extraction condition.” ¶0026 teaches, “The extraction source data includes a plurality of data sets” and “Each of the plurality of data sets includes time information indicating a time at which the data set is acquired”. ¶0063 teaches, “The update unit 16 sequentially acquires a plurality of data sets from the machine system 2” and ¶0063-¶0064 teaches updating extraction source data using this data set. Since the data is acquired sequentially and since the data set includes time information the data is a sliding time series data. One of ordinary skill in the art can modify the claim 2 of the co-pending application in view of Motegi to recite the extracted data and the learning data are time-series data. One would have been motivated to do so because extracting machine data in time series format is known in the art as evident by Motegi. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 (which includes the limitation of the parent claim 2 and 1) of the instant application recites similar limitations as claim 6 (which includes the limitation of the parent claim 1) of the co-pending application. The difference between instant application and the co-pending application is that while the co-pending application claim 1 recites, “a learning data extraction unit configured to extract the data” it doesn’t recite “a learning data extraction unit configured to create a plurality of pieces of partial time-series data obtained by sliding time-series data on physical quantities out of the data on the industrial machine in the direction of a time axis, based on the data on the industrial machine acquired by the data acquisition unit, and extract a plurality of pieces of data for learning including the plurality of pieces of partial time-series data”. Therefore the learning data extracted is not claimed to be partial time-series data and the data acquired from the industrial machine is not claimed to be time series data. Motegi in ¶0031 teaches, “The extraction unit 12 reads extraction source data stored in the accumulated data storage unit 21 from the accumulated data storage unit 21, and extracts learning data from the extraction source data based on the extraction condition.” ¶0026 teaches, “The extraction source data includes a plurality of data sets” and “Each of the plurality of data sets includes time information indicating a time at which the data set is acquired”. ¶0063 teaches, “The update unit 16 sequentially acquires a plurality of data sets from the machine system 2” and ¶0063-¶0064 teaches updating extraction source data using this data set. Since the data is acquired sequentially and since the data set includes time information the data is a sliding time series data. One of ordinary skill in the art can modify the claim 2 of the co-pending application in view of Motegi to recite the extracted data and the learning data are time-series data. One would have been motivated to do so because extracting machine data in time series format is known in the art as evident by Motegi. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9 (which includes the limitation of the parent claim 2 and 1) of the instant application recites similar limitations as claim 6 (which includes the limitation of the parent claim 1) of the co-pending application. The difference between instant application and the co-pending application is that while the co-pending application claim 1 recites, “a learning data extraction unit configured to extract the data” it doesn’t recite “a learning data extraction unit configured to create a plurality of pieces of partial time-series data obtained by sliding time-series data on physical quantities out of the data on the industrial machine in the direction of a time axis, based on the data on the industrial machine acquired by the data acquisition unit, and extract a plurality of pieces of data for learning including the plurality of pieces of partial time-series data”. Therefore the learning data extracted is not claimed to be partial time-series data and the data acquired from the industrial machine is not claimed to be time series data. Motegi in ¶0031 teaches, “The extraction unit 12 reads extraction source data stored in the accumulated data storage unit 21 from the accumulated data storage unit 21, and extracts learning data from the extraction source data based on the extraction condition.” ¶0026 teaches, “The extraction source data includes a plurality of data sets” and “Each of the plurality of data sets includes time information indicating a time at which the data set is acquired”. ¶0063 teaches, “The update unit 16 sequentially acquires a plurality of data sets from the machine system 2” and ¶0063-¶0064 teaches updating extraction source data using this data set. Since the data is acquired sequentially and since the data set includes time information the data is a sliding time series data. One of ordinary skill in the art can modify the claim 2 of the co-pending application in view of Motegi to recite the extracted data and the learning data are time-series data. One would have been motivated to do so because extracting machine data in time series format is known in the art as evident by Motegi. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11 of the instant application recites similar limitations as claim 2 (which includes the limitation of the parent claim 1) of the co-pending application. The difference between instant application and the co-pending application is that while the co-pending application claim 1 recites, “a learning data extraction unit configured to extract the data” it doesn’t recite “a learning data extraction step for creating a plurality of pieces of partial time-series data obtained by sliding time-series data on physical quantities out of the data on the industrial machine in the direction of a time axis, based on the data on the industrial machine acquired in the data acquisition step, and extracting a plurality of pieces of data for learning including the plurality of pieces of partial time-series data”. Therefore the learning data extracted is not claimed to be partial time-series data and the data acquired from the industrial machine is not claimed to be time series data. Motegi in ¶0031 teaches, “The extraction unit 12 reads extraction source data stored in the accumulated data storage unit 21 from the accumulated data storage unit 21, and extracts learning data from the extraction source data based on the extraction condition.” ¶0026 teaches, “The extraction source data includes a plurality of data sets” and “Each of the plurality of data sets includes time information indicating a time at which the data set is acquired”. ¶0063 teaches, “The update unit 16 sequentially acquires a plurality of data sets from the machine system 2” and ¶0063-¶0064 teaches updating extraction source data using this data set. Since the data is acquired sequentially and since the data set includes time information the data is a sliding time series data. One of ordinary skill in the art can modify the claim 2 of the co-pending application in view of Motegi to recite the extracted data and the learning data are time-series data. One would have been motivated to do so because extracting machine data in time series format is known in the art as evident by Motegi. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, the claim 11 of the instant application is directed to a method and claim 2 of the co-pending application is directed to a system configured to perform the same method. Since the method claims are not limited to the structure of the system claims, claim 11 of the instant application is broader than the co-pending application claim 2, the instant application claim 11 is anticipated by the claim 2 of the co-pending application. 

Claim 12 (which includes the limitation of the parent claim 1) of the instant application recites similar limitations as claim 4 (which includes the limitation of the parent claim 1) of the co-pending application. The difference between instant application and the co-pending application is that while the co-pending application claim 1 recites, “a learning data extraction unit configured to extract the data” it doesn’t recite “a learning data extraction step for creating a plurality of pieces of partial time-series data obtained by sliding time-series data on physical quantities out of the data on the industrial machine in the direction of a time axis, based on the data on the industrial machine acquired in the data acquisition step, and extracting a plurality of pieces of data for learning including the plurality of pieces of partial time-series data”. Therefore the learning data extracted is not claimed to be partial time-series data and the data acquired from the industrial machine is not claimed to be time series data. Motegi in ¶0031 teaches, “The extraction unit 12 reads extraction source data stored in the accumulated data storage unit 21 from the accumulated data storage unit 21, and extracts learning data from the extraction source data based on the extraction condition.” ¶0026 teaches, “The extraction source data includes a plurality of data sets” and “Each of the plurality of data sets includes time information indicating a time at which the data set is acquired”. ¶0063 teaches, “The update unit 16 sequentially acquires a plurality of data sets from the machine system 2” and ¶0063-¶0064 teaches updating extraction source data using this data set. Since the data is acquired sequentially and since the data set includes time information the data is a sliding time series data. One of ordinary skill in the art can modify the claim 2 of the co-pending application in view of Motegi to recite the extracted data and the learning data are time-series data. One would have been motivated to do so because extracting machine data in time series format is known in the art as evident by Motegi. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, the claim 12 of the instant application is directed to a method and claim 4 of the co-pending application is directed to a system configured to perform the same method. Since the method claims are not limited to the structure of the system claims, claim 12 of the instant application is broader than the co-pending application claim 4, the instant application claim 12 is anticipated by the claim 4 of the co-pending application.

Claim 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of co-pending Application No. 16777887 in view of Motegi (US20210319368A1) and further in view of Matsubayashi (US20160077498A1) hereinafter Matsubayashi. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 10 (which includes the limitation of the parent claim 1) of the instant application recites similar limitations as claim 2 (which includes the limitation of the parent claim 1) of the co-pending application. The difference between instant application and the co-pending application is that while the co-pending application claim 1 recites, “a learning data extraction unit configured to extract the data” it doesn’t recite “a learning data extraction unit configured to create a plurality of pieces of partial time-series data obtained by sliding time-series data on physical quantities out of the data on the industrial machine in the direction of a time axis, based on the data on the industrial machine acquired by the data acquisition unit, and extract a plurality of pieces of data for learning including the plurality of pieces of partial time-series data”. Therefore the learning data extracted is not claimed to be partial time-series data and the data acquired from the industrial machine is not claimed to be time series data. Motegi in ¶0031 teaches, “The extraction unit 12 reads extraction source data stored in the accumulated data storage unit 21 from the accumulated data storage unit 21, and extracts learning data from the extraction source data based on the extraction condition.” ¶0026 teaches, “The extraction source data includes a plurality of data sets” and “Each of the plurality of data sets includes time information indicating a time at which the data set is acquired”. ¶0063 teaches, “The update unit 16 sequentially acquires a plurality of data sets from the machine system 2” and ¶0063-¶0064 teaches updating extraction source data using this data set. Since the data is acquired sequentially and since the data set includes time information the data is a sliding time series data. One of ordinary skill in the art can modify the claim 2 of the co-pending application in view of Motegi to recite the extracted data and the learning data are time-series data. One would have been motivated to do so because extracting machine data in time series format is known in the art as evident by Motegi. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Furthermore claim 10 recites, The state determination device according to claim 1, wherein a motor for driving the industrial machine is an electric motor, oil-hydraulic cylinder, oil-hydraulic motor, or air motor, and a transmission mechanism for driving the industrial machine includes a ball screw, gear, pulley and/or belt. Although claim 1 of co-pending application recites an industrial machine, it doesn’t recite the aspects claimed in claim 10 of the instant application. Matsubayashi in ¶0080-¶0081 teaches a control device for detecting abnormality in an injection molding apparatus. ¶0026-¶0029 teaches the injection molding apparatus includes a belt for power transmission and electric motor. Matsubayashi is an art in the area of interest as it teaches, control device for detecting abnormality in an injection molding apparatus (see ¶0080-¶0081). Claim 10 of the instant application is an obvious variant of claim 2 of the co-pending application  in view of Motegi and Matsubayashi, and therefore is not patentably distinct. It would have been obvious to one of ordinary still in the art to modify the claim 2 of the co-pending application in view of Motegi and Matsubayashi to use data from an injection molding machine since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

A state determination device for determining an operating state of an industrial machine in claim 1.
a data acquisition unit configured to acquire data in claim 1.
a learning data extraction unit configured to create a plurality of pieces of partial time-series data obtained by sliding time-series data on physical quantities out of the data on the industrial machine in the direction of a time axis, based on the data on the industrial machine acquired by the data acquisition unit in claim 1
a learning unit configured to perform the machine learning using the data extracted by the learning data extraction unit in claim 1
an estimation unit configured to perform estimation of the operating state of the industrial machine, in claim 2, 7, 8 and 9
extraction condition storage unit configured to store conditions for the learning data extraction unit to extract the plurality of pieces of learning data, in claim 3
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to state determination device, the published specification ¶0031 describes state determination device as a computer. Therefore, state determination device is being interpreted as a computer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation 
a data acquisition unit configured to acquire data in claim 1.
a learning data extraction unit configured to create a plurality of pieces of partial time-series data obtained by sliding time-series data on physical quantities out of the data on the industrial machine in the direction of a time axis, based on the data on the industrial machine acquired by the data acquisition unit in claim 1
a learning unit configured to perform the machine learning using the data extracted by the learning data extraction unit in claim 1
an estimation unit configured to perform estimation of the operating state of the industrial machine, in claim 2, 7, 8 and 9
extraction condition storage unit configured to store conditions for the learning data extraction unit to extract the plurality of pieces of learning data, in claim 3
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
With regards to data acquisition unit, as recited in claim 1, the published specification in ¶0042 recites a data acquisition unit, however, there is no disclosure of any particular structure, either explicitly or inherently, describing a data acquisition unit. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
With regards to learning data extraction unit, as recited in claims 1, the published specification in ¶0043 recites learning data extraction unit, however, there is no disclosure of any particular structure, either explicitly or inherently, describing a learning data extraction unit. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
With regards to learning unit, as recited in claim 1, the published specification in ¶0054 recites a learning unit, however, there is no disclosure of any particular structure, either explicitly or inherently, describing a learning unit. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
With regards to estimation unit, as recited in claims 2, 7, 8 and 9, the published specification in ¶0056 recites estimation unit, however, there is no disclosure of any particular structure, either explicitly or inherently, describing estimation unit. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
With regards to extraction condition storage unit, as recited in claim 3, the published specification in ¶0041 recites extraction condition storage unit, however, there is no disclosure of any particular structure, either explicitly or inherently, describing extraction condition storage unit. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Remaining claims which have not been addressed above are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependency on independent claims 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to data acquisition unit, as recited in claim 1, as described above, the disclosure does not provide adequate structure to perform the claimed function. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regards to learning data extraction unit, as recited in claims 1, as described above, the disclosure does not provide adequate structure to perform the claimed function. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regards to learning unit, as recited in claim 1, as described above, the disclosure does not provide adequate structure to perform the claimed function. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regards to estimation unit, as recited in claims 2, 7, 8 and 9, as described above, the disclosure does not provide adequate structure to perform the claimed function. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regards to extraction condition storage unit, as recited in claim 3, as described above, the disclosure does not provide adequate structure to perform the claimed function. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Remaining claims which have not been addressed above are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to their dependency on independent claims 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7 and 11-12 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by MOTEGI et. al. (US20210319368A1) hereinafter Motegi.

Regarding claim 1,
Motegi teaches, A state determination device for determining an operating state of an industrial machine, the state determination device comprising: (¶0019 teaches a  fault diagnosis device 1 performing fault diagnosis on a machine system 2)
a data acquisition unit configured to acquire data on the industrial machine; (¶0063 teaches, “The update unit 16 sequentially acquires a plurality of data sets from the machine system 2” and ¶0063-¶0064 teaches updating extraction source data using this data set)
a learning data extraction unit configured to create a plurality of pieces of partial time-series data obtained by sliding time-series data on physical quantities out of the data on the industrial machine in the direction of a time axis, based on the data on the industrial machine acquired by the data acquisition unit, and extract a plurality of pieces of data for learning including the plurality of pieces of partial time-series data; and (Motegi in ¶0031 teaches, “The extraction unit 12 reads extraction source data stored in the accumulated data storage unit 21 from the accumulated data storage unit 21, and extracts learning data from the extraction source data based on the extraction condition.” ¶0026 teaches, “The extraction source data includes a plurality of data sets” and “Each of the plurality of data sets includes time information indicating a time at which the data set is acquired”. ¶0063 teaches, “The update unit 16 sequentially acquires a plurality of data sets from the machine system 2” and ¶0063-¶0064 teaches updating extraction source data using this data set. Since the data is acquired sequentially and since the data set includes time information the data is a sliding time series data. ¶0022 teaches data set includes parameter values including temperatures or sensor values, therefore teaches data in physical quantities)
a learning unit configured to perform machine learning using the learning data extracted by the learning data extraction unit, thereby generating a learning model. ((¶0041 teaches “The creation unit 13 creates learning information corresponding to the diagnosis target data from the learning data received from the extraction unit 12. In the case in which the fault diagnosis device 1 performs diagnosis using the MT method, learning information is information indicating a unit space (in the case of the MT method, the unit space is a Mahalanobis space) and information indicating the determination criterion for performing fault diagnosis”. ¶0028 teaches, “The learning information is information used for a pattern recognition method”)

Regarding claim 2,
Motegi teaches, The state determination device according to claim 1, further comprising an estimation unit configured to perform estimation of the operating state of the industrial machine using the learning model generated by the learning unit. (¶0046 teaches, “the diagnosis unit 14 reads the learning information from the learning information storage unit 22, and calculates, for the diagnosis target data acquired from the machine system 2, a numerical value (fault level score) or the like”)

Regarding claim 3,
Motegi teaches, The state determination device according to claim 1, further comprising an extraction condition storage unit configured to store conditions for the learning data extraction unit to extract the plurality of pieces of learning data, including the plurality of pieces of partial time-series data obtained by sliding the time-series data in the time axis direction, as the number of pieces of data within a range of a predetermined time duration or time-series data. (Motegi in ¶0031 teaches, “condition setting information set in advance in the extraction unit 12”. Also teaches, “The extraction unit 12 reads extraction source data stored in the accumulated data storage unit 21 from the accumulated data storage unit 21, and extracts learning data from the extraction source data based on the extraction condition.” ¶0026 teaches, “The extraction source data includes a plurality of data sets” and “Each of the plurality of data sets includes time information indicating a time at which the data set is acquired”. ¶0063 teaches, “The update unit 16 sequentially acquires a plurality of data sets from the machine system 2” and ¶0063-¶0064 teaches updating extraction source data using this data set. Since the data is acquired sequentially and since the data set includes time information the data is a sliding time series data.)

Regarding claim 6,
Motegi teaches, The state determination device according to claim 1, wherein the physical quantities of the time-series data acquired by the data acquisition unit include at least one of physical quantities that a plurality of industrial machines connected by a wired/wireless network have. (Motegi in ¶0002 teaches, a machine system includes a plurality of devices. ¶0019 teaches, “The fault diagnosis device 1 is connected to the machine system 2 and to an external device 3 so as to allow communicating with each other.” Therefore, the devices in the machine system is connected to the state determination device by either a wired or wireless manner)

Regarding claim 7,
Motegi teaches, The state determination device according to claim 2, wherein the estimation unit estimates an abnormality degree related to the operating state of the industrial machine, and the state determination device displays a warning message on a display device if a predetermined threshold is exceeded by the abnormality degree estimated by the estimation unit. (¶0046-¶0047 teaches, “the diagnosis unit 14 reads the learning information from the learning information storage unit 22, and calculates, for the diagnosis target data acquired from the machine system 2, a numerical value (fault level score) or the like, which is necessary to diagnose sample data, based on the learning information” and ¶0047 teaches, The diagnosis unit 14 determines whether the machine system 2 is faulty by, for example, comparing the fault level score with a preset diagnosis threshold. In the case in which the fault level score is larger than the diagnosis threshold, the diagnosis unit 14 determines that the machine system 2 (the diagnosis target data) is faulty. The diagnosis unit 14 outputs the diagnosed result indicating that the machine system 2 (the diagnosis target data) is normal or faulty to the output unit 15. And ¶0048 teaches “The output unit 15 prepares the diagnosed result and the relating information in compliance with a predetermined output format, and outputs these pieces of information to the external device 3”. ¶0023 teaches, “The external device 3 includes a display” )

Regarding claim 11,
Motegi teaches, A state determination method for determining an operating state of an industrial machine, the state determination method comprising: 
a data acquisition step for acquiring data on the industrial machine; (¶0063 teaches, “The update unit 16 sequentially acquires a plurality of data sets from the machine system 2” and ¶0063-¶0064 teaches step of acquiring extraction source data using this data set)
a learning data extraction step for creating a plurality of pieces of partial time-series data obtained by sliding time-series data on physical quantities out of the data on the industrial machine in the direction of a time axis, based on the data on the industrial machine acquired in the data acquisition step, and extracting a plurality of pieces of data for learning including the plurality of pieces of partial time-series data; (Motegi in ¶0031 teaches, “The extraction unit 12 reads extraction source data stored in the accumulated data storage unit 21 from the accumulated data storage unit 21, and extracts learning data from the extraction source data based on the extraction condition.” ¶0026 teaches, “The extraction source data includes a plurality of data sets” and “Each of the plurality of data sets includes time information indicating a time at which the data set is acquired”. ¶0063 teaches, “The update unit 16 sequentially acquires a plurality of data sets from the machine system 2” and ¶0063-¶0064 teaches updating extraction source data using this data set. Since the data is acquired sequentially and since the data set includes time information the data is a sliding time series data. ¶0022 teaches data set includes parameter values including temperatures or sensor values, therefore teaches data in physical quantities. ¶0055 teaches step of extracting learning data)
and a learning step for performing machine learning using the learning data extracted in the learning data extraction step, thereby generating a learning model. ((¶0041 teaches “The creation unit 13 creates learning information corresponding to the diagnosis target data from the learning data received from the extraction unit 12. In the case in which the fault diagnosis device 1 performs diagnosis using the MT method, learning information is information indicating a unit space (in the case of the MT method, the unit space is a Mahalanobis space) and information indicating the determination criterion for performing fault diagnosis”. ¶0028 teaches, “The learning information is information used for a pattern recognition method”. ¶0057 teaches the step of creating learning information)

Regarding claim 12,
Motegi teaches, The state determination method according to claim 11, further comprising an estimation step for performing estimation of the operating state of the industrial machine using the learning model generated in the learning step. (¶0046 teaches, “the diagnosis unit 14 reads the learning information from the learning information storage unit 22, and calculates, for the diagnosis target data acquired from the machine system 2, a numerical value (fault level score) or the like”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOTEGI et. al. (US20210319368A1) hereinafter Motegi in view of Maruyama (US20170028593A1) hereinafter Maruyama.

Regarding claim 4,
Motegi doesn’t explicitly teach, The state determination device according to claim 1, wherein the industrial machine is an injection molding machine, (Maruyama in ¶0030 teaches,  learn the correlation between states represented by internal or external parameters of an injection molding machine and failure in the injection molding machine)
and the time-series data acquired by the data acquisition unit include at least one of pieces of information for identifying a mold closing process, mold clamping process, injection process, packing process, metering process, mold opening process, ejection process, cycle start, and cycle end, as molding processes of the injection molding machine, and includes at least one of pieces of information including the current, voltage, torque, position, speed, and acceleration of a motor for driving the injection molding machine, and a pressure, temperature, flow rate, and flow velocity related to a molding operation of the injection molding machine. (¶0040 teaches, The state learning unit 13 performs supervised learning based on the state data acquired by the state observation unit 11 and ¶0037 teaches, “The state data include, for example, a load on a driving unit of each injection molding machine, frequency response of axes, resin pressure, clamping force, machine operation history, process monitoring data for each molding cycle, molding conditions, quality information on a molded article, alarming (history), failure information, and the like.”. therefore, the learning data includes ejection process)
Maruyama is an art in the area of interest as it teaches, failure cause diagnostic device for injection molding machines. A combination of Maruyama with Motegi would allow Motegi’s state determination device to be used on an injection molding machine and allow ejection process and condition to be used ad learning data. It would have been obvious to one of ordinary still in the art to include in the fault diagnosis device of Motegi the ability to use learning data from an injection molding machine since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOTEGI et. al. (US20210319368A1) hereinafter Motegi in view of Agarwal et. al. (US20180306609A1) hereinafter Agarwal.

Regarding claim 5,
Motegi doesn’t explicitly teach, The state determination device according to claim 1, wherein the learning unit is supervised learning, unsupervised learning, and/or reinforcement learning. (Although Motegi in ¶0041 and ¶0028 teaches, The creation unit  generates learning information used for pattern recognition, it doesn’t teach the creation unit  performs supervised learning, unsupervised learning, and reinforcement learning. Agarwal in ¶0045 teaches a machine learning module 116 can generate a machine learning model to detect correlations between the data and events that have occurred. In one aspect, the machine learning module 116 generates a classifier, which is an algorithm that is trained via a machine learning model to assign an input to one or more categories based upon the training that the classifier received. In this aspect, the classifier can be trained to identify the occurrence of a given event based upon the grouped, featurized data that is provided to the machine learning module 116 as training data. ¶0046 teaches “The machine learning module 116 can utilize supervised learning, unsupervised learning, and/or both techniques in training the classifier”.)
Agarwal is an art in the area of interest as it teaches machine learning (see Abstract). A combination of Agarwal with Motegi would allow the system to use supervised learning or unsupervised learning to generate learning information. Using supervised learning or unsupervised learning in generating a model is known in the art as evident by  Agarwal in ¶0046. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOTEGI et. al. (US20210319368A1) hereinafter Motegi in view of Komamura et. al. (US20120027882A1) hereinafter Komamura.

Regarding claim 8,
Motegi teaches, The state determination device according to claim 2, wherein the estimation unit estimates an abnormality degree related to the operating state of the industrial machine, (¶0046-¶0047 teaches, “the diagnosis unit 14 reads the learning information from the learning information storage unit 22, and calculates, for the diagnosis target data acquired from the machine system 2, a numerical value (fault level score) or the like, which is necessary to diagnose sample data, based on the learning information”)
Motegi doesn’t explicitly teach, and the state determination device displays a warning icon on a display device if a predetermined threshold is exceeded by the abnormality degree estimated by the estimation unit. (Motegi in ¶0047 teaches, The diagnosis unit 14 determines whether the machine system 2 is faulty by, for example, comparing the fault level score with a preset diagnosis threshold. In the case in which the fault level score is larger than the diagnosis threshold, the diagnosis unit 14 determines that the machine system 2 (the diagnosis target data) is faulty. The diagnosis unit 14 outputs the diagnosed result indicating that the machine system 2 (the diagnosis target data) is normal or faulty to the output unit 15. ¶0048 teaches “The output unit 15 prepares the diagnosed result and the relating information in compliance with a predetermined output format, and outputs these pieces of information to the external device 3”. ¶0023 teaches, “The external device 3 includes a display”. However, it doesn’t explicitly teach displaying a warning icon. Komamura in Fig. 5 and ¶0038 teaches, a display screen for displaying a production or operation state of a machine. display portion 59 teaches a warning icon of a detected abnormality. )
Komamura is an art in the area of interest as it teaches an injection molding machine. A combination of Komamura with Motegi would teach displaying a warning icon when fault is detected in the machine. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the warning icon on the display as taught by Komamura with Motegi’s fault determination device. One would have been motivated to so would allow an operator can grasp occurrence of the abnormality in the machine and stop the operation as taught by Komamura in ¶0043.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOTEGI et. al. (US20210319368A1) hereinafter Motegi in view of Shiraishi (US20170330775A1) hereinafter Shiraishi.

Regarding claim 9,
Motegi teaches, The state determination device according to claim 2, wherein the estimation unit estimates an abnormality degree related to the operating state of the industrial machine, (¶0046-¶0047 teaches, “the diagnosis unit 14 reads the learning information from the learning information storage unit 22, and calculates, for the diagnosis target data acquired from the machine system 2, a numerical value (fault level score) or the like, which is necessary to diagnose sample data, based on the learning information”)
Motegi doesn’t explicitly teach, and the state determination device outputs at least one of commands for suspension of operation, deceleration, and restriction of the torque of a motor to the industrial machine. (Motegi in ¶0047 teaches, The diagnosis unit 14 determines whether the machine system 2 is faulty by, for example, comparing the fault level score with a preset diagnosis threshold. However, it doesn’t teach outputting at least one of commands for suspension of operation, deceleration, and restriction of the torque of a motor to the industrial machine. Shiraishi in  ¶0085 teaches, “abnormality determination processing unit 44 determines in step S13 that the important physical quantity data Dp and/or the important statistical processing data Ds deviates from the allowable range, or the physical quantity data Dp and/or the statistical processing data Ds deviates significantly from the allowable range, in step S16, the own cell abnormality determination processing unit 44 may forcibly finish operation of the own manufacturing cell 10A. In this manner, when abnormality occurs in the manufacturing cell 10, it becomes possible to stop injection molding immediately.”)
Shiraishi is an art in the area of interest as it teaches an injection molding machine. A combination of Shiraishi with Motegi would teach suspension of operation when abnormality has been detected. One of ordinary skill in the art would have recognized that applying the known technique of Shiraishi would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Shiraishi to the teachings of Motegi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such control features into similar systems. Further, applying the feature of machine operation suspension when abnormality is detected to Motegi, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow better reliability and lessen the damage caused by the abnormality.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOTEGI et. al. (US20210319368A1) hereinafter Motegi in view of Matsubayashi (US20160077498A1) hereinafter Matsubayashi.

Regarding claim 10,
Motegi doesn’t explicitly teach, The state determination device according to claim 1, wherein a motor for driving the industrial machine is an electric motor, oil-hydraulic cylinder, oil-hydraulic motor, or air motor, and a transmission mechanism for driving the industrial machine includes a ball screw, gear, pulley and/or belt.  (Although Motegi in ¶0020 teaches an industrial machine (machine system), it doesn’t teach a motor for driving the industrial machine is an electric motor, oil-hydraulic cylinder, oil-hydraulic motor, or air motor, and a transmission mechanism for driving the industrial machine includes a ball screw, gear, pulley and/or belt. Matsubayashi in ¶0080-¶0081 teaches a control device for detecting abnormality in an injection molding apparatus. ¶0026-¶0029 teaches the injection molding apparatus includes a belt for power transmission and electric motor)
Matsubayashi is an art in the area of interest as it teaches, control device for detecting abnormality in an injection molding apparatus (see ¶0080-¶0081). A combination of Matsubayashi with Motegi would allow Motegi’s state determination device to be used on an injection molding machine which comprises an electric motor and a belt. It would have been obvious to one of ordinary still in the art to include in the fault diagnosis device of Motegi the ability to use data from an injection molding machine since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116